STATE OF MICHIGAN

                            COURT OF APPEALS



MARK ANTHONY EDDINGTON,                                              FOR PUBLICATION
                                                                     June 23, 2015
               Plaintiff-Appellant,                                  9:00 a.m.

v                                                                    No. 320882
                                                                     Saginaw Circuit Court
RAYMOND TORREZ AND ADMIRAL                                           LC No. 13-021022-CZ
PETROLEUM COMPANY,

               Defendant-Appellee.


Before: RONAYNE KRAUSE, P.J., and MURPHY and SERVITTO, JJ.

PER CURIAM.

        In this defamation per se case, plaintiff appeals by right the trial court’s grant of summary
disposition in favor of defendants pursuant to MCR 2.116(C)(8). Plaintiff alleged that defendant
Raymond Torrez, allegedly an “agent” of defendant Admiral Petroleum Company, falsely
reported to police that plaintiff had stolen gasoline from a gasoline station on four occasions.
Plaintiff alleges that the reports were made with knowledge that they were untrue or with
reckless disregard for the truth. No factual development took place; summary disposition was
granted on the grounds that the statements were subject to an absolute privilege and could not be
the basis of a defamation claim. We affirm.

       A trial court’s decision on a motion for summary disposition is reviewed de novo.
Johnson v Recca, 492 Mich. 169, 173; 821 NW2d 520 (2012). A motion brought under MCR
2.116(C)(8) should be granted only where the complaint is so legally deficient that recovery
would be impossible even if all well-pleaded facts were true and construed in the light most
favorable to the non-moving party. Maiden v Rozwood, 461 Mich. 109, 119; 597 NW2d 817
(1999). The applicability of a privilege is a question of law, which is also reviewed de novo.
Oesterle v Wallace, 272 Mich. App. 260, 263; 725 NW2d 470 (2006).

       A claim of defamation requires proof of the following elements:

       (1) a false and defamatory statement concerning the plaintiff, (2) an unprivileged
       communication to a third party, (3) fault amounting at least to negligence on the
       part of the publisher, and (4) either actionability of the statement irrespective of
       special harm (defamation per se) or the existence of special harm caused by
       publication. [Mitan v Campbell, 474 Mich. 21, 24; 706 NW2d 420 (2005).]


                                                -1-
At issue in the present case is the second element, specifically whether statements made to police
regarding criminal activity are absolutely privileged and therefore immune from suit for
defamation.

         The privilege asserted here had its genesis in Shinglemeyer v Wright, 124 Mich. 230; 82
N.W. 887 (1900). In that case, the defendant’s bicycle was stolen, and he reported to the police
that he believed the plaintiff had stolen it and was in addition of unsavory character; on that
basis, the plaintiff was arrested but subsequently released when it was established that she had
not in fact stolen the bicycle. Id. at 231-238. The plaintiff commenced suit against the defendant
for, in relevant part, slander, premised on defendant’s statement to the police officer. Id. at 231.
Our Supreme Court held that the trial court should not have admitted the defendant’s statements
to the police because:

       These were privileged communications. They were introduced and admitted or
       the purpose of showing malice. The trial judge was in doubt as to their
       competency, but finally admitted them. Privileged communications cannot be
       used for that purpose. Defendant’s property was stolen, and it was not only his
       privilege and right, but his duty, to give to the detectives, who, in this case, were
       specially appointed for the purpose, all information he had, and, if he had
       suspicions of any person, to state who the person was, and the reasons for
       suspecting him. Such communications are made in the strictest confidence, and
       are as sacred, in the eye of the law, as the communications between client and
       lawyer, or patient and physician.            To be evidence of malice, these
       communications must in themselves have been malicious, and would, therefore,
       form the basis themselves for an action for slander. If this be the law, no person
       would be safe from prosecution in communicating to police officers, whose duty
       it is to examine into the case and hunt for the criminal, his suspicions, or
       statements which might tend to implicate a person. Public policy forbids the
       adoption of such a rule. These detectives were under legal, as well as moral,
       obligations to keep these communications secret. They were not made for
       publication, and the officers had no right to divulge them to others. It is very
       doubtful if these detectives could be compelled to disclose in court such
       privileged communications. Such officers, especially in large cities, are entitled
       to know from the citizen against whom a crime has been committed all his
       suspicions and knowledge, both in regard to the person suspected, and also in
       regard to his character and habits. The defendant did not make these statements
       for repetition. He made them for the exclusive use and benefit of the trusted and
       sworn officers of the law. They should have been forever locked in their breasts,
       and never disclosed; otherwise, few persons would dare to disclose to an officer
       the name of a suspect, or anything they had learned about his character.
       [Shinglemeyer, 124 Mich. at 239-240.]

Consequently, persons who make statements to police in the pursuit of reporting crimes in the
context of a defamation claim or assisting the police in investigating crimes enjoy a privilege in
those statements against the police divulging them for any purpose other than law enforcement.



                                                -2-
        Plaintiff disputes the continued validity of any such absolute privilege. Shinglemeyer has
never been overruled. Furthermore, our Supreme Court repeatedly cited it for this exact
proposition: that reports of crimes or of information about crimes to police is absolutely
privileged. People v Pratt, 133 Mich. 125, 133-135; 94 N.W. 752 (1903); Flynn v Boglarsky, 164
Mich. 513, 517; 129 N.W. 674 (1911); Wells v Toogood, 165 Mich. 677, 679-680; 131 N.W. 124
(1911); Powers v Vaughan, 312 Mich. 297, 305-306; 20 NW2d 196 (1945); Simpson v Burton,
328 Mich. 557, 562-563; 44 NW2d 178 (1950). In the latter case, our Supreme Court even
emphasized that the privilege attached even if the reporting party made the report maliciously.
Simpson, 328 Mich. at 562.

        Furthermore, the important principles underlying the decision in Shinglemeyer remain
just as valid today as they were at the turn of the last century: we could not reliably have
practical law enforcement if victims of crimes, or those with knowledge of crimes, were forced
to risk a lawsuit upon reporting what they know or what they suffered. The law is not blind to
the fact that such reports are occasionally maliciously fictitious: it is a crime to lie to a police
officer about an ongoing investigation, MCL 750.479c, or to make an intentionally false report to
the police. MCL 750.411a. As noted, the Shinglemeyer privilege would not insulate a report
against an investigation or charge for such crimes. Consequently, false reports may not be made
with impunity. We further disagree with plaintiff’s contention that any meaningful difference
exists between statements made to police that commence an investigation, as opposed to
statements to police during an ongoing investigation.

        The simple fact is that Shinglemeyer created an absolute privilege covering any report of
criminal activity to law enforcement personnel in the context of a defamation claim, and
Shinglemeyer remains the law. Plaintiff’s reliance on unpublished opinions of this Court is
misplaced; such opinions may be of persuasive interest but have no binding authority, and even
if they did, the Court of Appeals has no authority to overturn precedent from our Supreme Court.
The fact that this Court in Hall v Pizza Hut of America, Inc, 153 Mich. App. 609, 619-620; 396
NW2d 809 (1986), raised the hypothetical possibility that there would remain a qualified
privilege if no absolute privilege exists has no bearing on the actual law. Plaintiff’s reliance on
Supreme Court cases that do not discuss the privilege at issue likewise have no bearing. If the
privilege set forth in Shinglemeyer is to be abrogated in any way, our Legislature could enact a
statute on point, or our Supreme Court could articulate such an abrogation. We have been unable
to discover any indication that either has occurred. Accordingly, the trial court correctly denied
plaintiff’s motion for reconsideration, and we decline to address that issue any further.

       Affirmed.



                                                             /s/ Amy Ronayne Krause
                                                             /s/ William B. Murphy
                                                             /s/ Deborah A. Servitto




                                                -3-